Citation Nr: 0031900	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  92-04 073	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran served on active military service from September 
1985 to September 1986.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 1991 
rating decision by the RO which granted an increased rating, 
from 0 percent to 20 percent, for the veteran's service-
connected low back disabililty.  By RO rating action in 
February 1995, the low back disability rating was increased 
to 40 percent.  The veteran continues to appeal for a higher 
rating.  In May 1998, the Board remanded the claim to the RO 
for further development.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative low back 
disability is currently productive of no more than severe 
limitation of motion of the low back, severe lumbosacral 
strain, and severe intervertebral disc syndrome; the veteran 
does not have pronounced intervertebral disc syndrome of the 
low back.

2.  In relation to his claim for an increased rating for a 
low back disorder, the veteran reported for a VA examination, 
but without good cause refused to be examined. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).

2.  Reporting for a scheduled VA examination but refusing to 
be examined also requires denial of the claim for an 
increased rating for a low back disorder.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from September 1985 
to September 1986.  His service medical records show he was 
treated for back pain which was diagnosed as mechanical back 
pain.

In September 1986, the veteran filed a claim of service 
connection for a low back disorder.  In connection with his 
claim, he underwent a VA examination in October 1986.  The VA 
examination report revealed a diagnosis of lumbosacral 
strain.  The RO, in a December 1986 decision, granted service 
connection for a lumbosacral strain, assigning a 
noncompensable rating.

The veteran filed a claim for an increased rating for his low 
back disorder in March 1991.  

Multiple medical reports from 1991 show the veteran was 
treated for low back pain.  In April 1991, the veteran was 
treated for low back pain.  He stated he had worn a back 
brace for approximately 3 1/2 years.  In May 1991, the veteran 
was discharged from a VA medical center (MC) with diagnoses 
of lumbosacral strain and possible herniated disc.  The 
veteran's back was evaluated in June 1991.  The diagnosis was 
rule out herniated disc.  During this time, he was educated 
on back strengthening and flexibility exercises. 

The veteran indicated on examination in June 1991 that he had 
back pain for the past 3 years.  He stated he now had back 
pain and a sensation to the left knee.  He stated he had 
numbness of both knees.  Physical examination revealed no 
spine tenderness, +2 DTR throughout, strength 5/5 throughout, 
sensation intact, and straight leg raising negative 
bilaterally.  The impression was low back strain.

During a July 1991 VA examination, the veteran complained of 
experiencing pain and aching of the lower back.  He stated 
that from time to time he also had numbness of the lower 
legs.  He stated that his back disorder was aggravated by 
lifting and from cold and damp weather.  He also stated that 
running aggravated his back.  Physical examination of the 
back revealed a slight muscle spasm of the paraspinal 
muscles.  Range of motion studies revealed forward flexion of 
0 to 55 degrees, and lateral rotation of 0 to 25 degrees.  
Further attempts at forward flexion and lateral rotation of 
the lumbar spine caused discomfort.  Lumbosacral strain 
associated with limitation of motion was diagnosed.  The 
examiner referred the veteran for a neurological evaluation.

On neurological examination in July 1991, the veteran stated 
that only occasionally and when the pain was severe did he 
have radiating pain and numbness down to both knees.  
Physical examination revealed that forward bending was 
limited to 90 degrees.  He had no definite motor weakness and 
his sensory examination was within normal limits.  He had 
increased pain with straight leg raising beyond 60 degrees.  
The impression was chronic low back pain with occasional 
radiation to both knees.  The examiner stated that there was 
no hard radicular signs on examination and that his 
difficulties were likely musculoskeletal in origin.

A July 1991 lower extremity nerve conduction test report 
reveals the veteran had a normal study.  A doctor reported 
that at present there was no evidence of radiculopathy or 
other peripheral nerve lesion.

September 1991 X-ray studies of the lumbar spine revealed 
loss of normal lordotic curvature which could be due to 
muscular spasm.  No other abnormality was detected.

The RO, in an October 1991 rating decision, granted an 
increased rating to 20 percent for the veteran's service-
connected low back disorder.

In October and November 1991, the veteran was treated for low 
back pain.  He continued to complain of low back pain in 
1992.  Physical examination during this time showed the 
veteran's lumbar range of motion was limited.  However, his 
motor strength was 5/5 and his sensation was intact.  
Bilateral straight leg raising was primarily noted to be 
negative during this time. 

During a July 1992 RO hearing, the veteran testified that 
that he had problems with his back if he were to sit or walk 
for a prolonged period of time.  He stated he also had 
problems climbing stairs.  He reported that he did not take 
any medication for his back, as he found that medication 
prescribed did not alleviate the pain.  He stated that his 
back condition interfered with his ability to do labor type 
work.

An August 1992 VA examination revealed the veteran complained 
of low back pain which radiated into both legs.  Physical 
examination revealed paraspinal tenderness.  Range of motion 
studies showed the veteran had forward flexion to 10 degrees, 
backward extension to 10 degrees, and lateral flexion to 10 
degrees.  The examiner diagnosed lumbosacral strain with pain 
radiating to both legs and severe decreased range of motion.

In August 1992, the veteran underwent a VA neurological 
examination.  On examination, he indicated that his back pain 
had become more severe.  He stated he was unable to sleep on 
his back and that he had back pain which went down both legs.  
He stated that coughing or sneezing did not aggravate the 
pain.  He indicated that he had trouble bending forward and 
stated that he could not lift objects from the floor.  He 
stated that his feet felt numb at times.  Neurological 
examination was essentially negative with the exception that 
straight leg raising test was not normal and he could only 
raise the right leg about 25 to 30 degrees due to discomfort.  
Spasm of the paraspinal muscles was noted.  The diagnosis was 
that there was no evidence of any radiculopathy due to 
discogenic disease.

Outpatient treatment reports from 1993 to 1994 show the 
veteran periodically was treated for low back pain.

Examination of the back in March 1994 revealed negative 
bilateral straight leg raising and mild weakness in the left 
quadriceps.  Lumbar stenosis was diagnosed and the plan was 
to have the veteran undergo lumbar decompression.  A few days 
later, in March 1994, the veteran underwent L4 and L5 
laminectomies with bilateral foraminotomies at L4-5 and L5-
S1.  He was discharged approximately 8 days later. His 
diagnosis was lumbar stenosis.

The veteran underwent VA examination in April 1994.  It was 
noted he recently underwent back surgery and was in a 
wheelchair.  During the examination, the veteran could not 
flex or extend due to pain.  The diagnosis was postoperative 
laminectomy L3- L4, occurred 2 week ago.  The examiner noted 
the veteran had a poor range of motion of the back.

In a May 1994 letter, Bruce E. Northrup, M.D. noted that 
since the surgical decompression, the veteran he had been 
completely without back or lower extremity pain, weakness or 
numbness.  He was ambulating without any difficulty.  The 
veteran stated he felt good since his surgery.  Physical 
examination revealed the veteran had a well healed midline 
lumbar incision with no evidence of paraspinal muscle spasm.  
He had excellent strength graded 5 out of 5 throughout all 
muscle groups in both lower extremities.  There was no 
evidence of sensory deficits in either lower extremity.  He 
was able to ambulate on heels and toes independently.  His 
reflexes were graded one plus at the knees and the ankles 
without asymmetry.  Dr. Northrup concluded that the veteran 
was having an excellent recovery after two level lumbar 
laminectomy and bilateral foraminotomies for lumbar stenosis.

The veteran failed to report to an October 1994 VA 
examination.

A February 1995 RO decision granted an increased rating to 40 
percent for the service-connected low back disorder, 
effective from March 1991.  Effective from March 1994 through 
May 1994, he was awarded a temporary total convalescent 
rating (38 C.F.R. § 4.30) based on surgery for the low back 
condition.  Effective from June 1994, a 40 percent rating was 
assigned for the low back condition (now described as 
postoperative laminectomies at L4-L5 with bilateral 
foraminotomies at L4-L5 and L5-S1).

The veteran failed to report to a February 1995 VA 
examination.

In March 1995, the veteran called the RO requesting to be 
rescheduled for his VA examination.  The veteran was 
rescheduled for a VA examination in May 1995.  However, he 
failed to report for that examination as well.

In a January 1997 statement, the veteran asserted that his 
service-connected back disorder warranted a 100 percent 
rating.

On March 1997 VA examination, the veteran stated he had 
constant low back pain which went down the left lower 
extremity.  He stated that his pain was exacerbated when the 
weather turned cold or when there was moisture in the air.  
He denied a history of bladder or bowel dysfunction.  
Physical examination demonstrated marked tenderness in the 
lumbar paraspinal muscles.  There were spasms on the 
paraspinal musculature.  Range of motion studies revealed 
forward flexion to 15 degrees, extension to 5 degrees, 
bilateral lateral rotation to 10 degrees, and bilateral 
lateral flexion to 10 degrees.  Neurological examination 
demonstrated 5/5 power in the quadriceps, hamstrings, 
tibialis anterior, and gastrocnemius muscles.  Deep tendon 
reflexes were symmetrical.  There were no sensory deficits.  
The diagnostic impression was status post lumbar laminectomy 
with marked reduction in range of motion and radicular 
symptomatology down the left lower extremity, predominately 
sensory.  The examiner stated that there were no objective 
neurological findings.

In a letter dated in May 1997, Dr. Bryan H. Ehrlich stated 
the veteran reported to his office on 3 occasions in March 
1997 due to low back pain and muscle spasm.

In 1997, the veteran's representative argued that the veteran 
was entitled to a 60 percent rating as a result of disability 
attributable to his service-connected low back disorder.

An MRI of the lumbar spine dated in January 1998 revealed a 
diagnosis of status post L4 and L5 laminectomy, minimal 
ventral epidural scar tissue visualized at L4 and L5 levels, 
small central disc herniation at L3-L4, and congenital lumbar 
spinal stenosis.

In May 1998, the Board remanded the claim to the RO for 
further development.  Such development included scheduling 
the veteran for a VA examination and obtaining additional 
treatment records.

An August 1998 CT scan of the lumbar spine revealed an 
impression of status post discography; dedicated axial images 
of the lumbar spine at L3-4, L4-5 and L5-S1; contrast 
extending to the outer annular fibers at L3-4 and L4-5, 
consistent with degenerative changes; and laminectomy at L4 
and L5.

The veteran, in August 1998, underwent provocative lumbar 
discography at L2-3, L3-4, L4-5, and L5-S1.  The 
postoperative diagnosis was chronic axial low back pain 
associated with degenerative L3-4 and L4-5 discs, and status 
post L3-4 laminectomy.  The physician concluded that the 
veteran had positive provocation of exact high intensity low 
back pain with both mechanical disc stimulation at L3-4 and 
L4-5.  Both discs were severely disrupted and degenerative 
with contrast circumferentially throughout the disc space 
without herniated nucleus pulposus.

The veteran, in a November 1998 letter, stated he would 
undergo "spine cath intradiscal electrothermal therapy" due 
to 2 degenerative discs.  In December 1998, the veteran 
submitted general information regarding this procedure.

In February 1999, the veteran reported for a VA examination.  
However, he refused to be examined.  

In February 1999, approximately one week after the February 
1999 scheduled VA examination, the veteran was seen at the VA 
neurological clinic.  The veteran was interested in whether 
an intradiscal electrothermal procedure could be performed by 
VA.  During this treatment visit, the veteran stated that the 
pain in his low back occasionally went down his legs.  He 
reported he was able to work, and had no bowel or bladder 
problem.  He stated that his day to day pain was 8/10.  The 
examiner noted that he was calm and relaxed when he reported 
his level of pain.  He stated that he took no analgesics.  
Physical examination revealed the veteran sat calm and 
relaxed in a chair.  He walked well and was able to easily 
bend.  He was also able to rise up onto his heels and toes.  
He had no lower back spasm, and had no tenderness of the 
lower spine or sciatic notches.  Straight leg raising was 
negative.  He had no atrophy or fasciculations.  He had full 
power in the legs.  Knees and ankles jerk were 2+.  Scratch 
was intact in the lower limbs.  The impression was lower back 
pain, probably musculoskeletal in origin.

The RO wrote the veteran in April 1999 noting his refusal to 
be examined by a particular VA neurologist.  The RO ensured 
the veteran that another neurologist could examine him.  The 
RO cited 38 C.F.R. § 3.655 which informed the veteran that 
his claim could be denied for failing to report for 
examination.  The RO requested that the veteran contact them 
if he was willing to report for an examination.  Otherwise, 
the RO stated, its decision would be based on the evidence 
currently of record.

In July 1999, the veteran reported for treatment noting a 
history of chronic low back pain for which he took Motrin as 
needed.  He stated he now had lower extremity edema.  He 
denied any other complaints such as urinary problems, fever, 
or chills.  Physical examination revealed 1+ lower extremity 
edema.  The impression was chronic back pain rule out 
interstitial nephritis due to non-steroidal anti-inflammatory 
drugs (NSAIDS).

The veteran was initially treated at the Jefferson Pain 
Center in November 1999.  In a November 1999 report, the 
physician outlined the veteran's medical history pertaining 
to his back disorder.  He reported that currently the veteran 
described axial low back pain which was constant and sharp.  
The veteran stated that his pain was 2/10 to 3/10 when lying 
down and up to 10/10 when weight-bearing or sitting.  He 
denied any lower extremity weakness or numbness.  He also 
denied bowel or bladder disturbances.  The physician noted 
that the veteran's pain had interfered mostly with his life 
in that he had been off work as a bill collector since 
January of this year due to back pain.  The impression was 
discogenic pain of the L3-L4 and L4-L5 levels; status post 
L4-L5 laminectomy; and possible facet disease.  The 
physician's plan was to refer the veteran for physical 
therapy and a lumbar stabilization program and to schedule 
him for bilateral L4-5 and L5-S1 interarticular facet 
injections for diagnostic and therapeutic purposes.

The veteran underwent a lumbar epidural steroid injection in 
November 1999.  The postoperative diagnosis was post 
laminectomy syndrome with discogenic pain at the L3-4 and L4-
5 level.

In December 1999, the veteran was again treated at the 
Jefferson Pain Center.  During such treatment visit, the 
veteran continued to complain of low back pain.  He denied 
any neurological complaints, including any bowel or bladder 
disturbances.  Physical examination revealed the veteran's 
gait was normal, and he was able to walk on toes and heels.  
His lumbar spine range of motion was normal (90 degrees) on 
flexion and he had full extension.  However, he had painful 
deflection and extension.  On neurological examination, the 
veteran was intact.  Both upper and lower extremities were 
intact to sensory, motor and reflexes, with negative Babinski 
and clonus.  Straight leg testing and Patrick's testing were 
negative.  His extremities were without evidence of atrophy 
or fasciculations and pulses were 2+.  Palpation of the back 
elicited mild tenderness over the paravertebral and midline 
structures.  The physician's impressions were discogenic pain 
at L3-4 and L4-5 levels, and status post previous L4-5 
laminectomy.  The physician stated he had scheduled the 
veteran for a palliative lumbar epidural injection under 
fluoroscopic guidance targeting the L3-4 and L4-5 levels.  
The veteran was also referred to physical therapy and was 
started on Ultram.

In December 1999, the veteran underwent 
diagnostic/therapeutic lumbar facet injections.  The 
physician noted that the veteran had no pain relief following 
the intralaminar epidural injection.  The diagnoses were 
degenerative disc disease of the lumbar spine, post-
laminectomy syndrome, axial low back pain, and rule out facet 
joint disease.

The veteran's representative argued in February 2000 that the 
veteran's service-connected back disorder warranted a 60 
percent rating.  He noted that the veteran had a spinal 
laminectomy, had a great deal of muscle spasm and pain which 
radiated into the lower extremity, had limitation of motion 
of the back, took medication for muscle spasms and back pain, 
had problems negotiating stairs, and could not walk for a 
prolonged period of time.

In a February 2000 letter, the RO again told the veteran he 
was being given another opportunity to indicate he was 
willing to report for a VA examination, and he was told to 
respond.  This was again noted in an August 2000 supplemental 
statement of the case.  To date, the veteran has not 
indicated willingness to report for a VA examination to 
evaluate his low back condition.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed to the extent 
possible, and no further assistance is required to comply 
with the duty to assist.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 2000), 
including new 38 U.S.C.A. § 5103A.  

In May 1998, the Board remanded the claim to the RO for 
further development.  This development included scheduling 
the veteran for a VA examination and giving him an 
opportunity to submit additional evidence.  The veteran 
appeared for the VA examination in February 1999 but refused 
to be examined.  The RO gave him several opportunities to be 
rescheduled for another examination.  However, he has never 
responded by indicated willingness to report for a VA 
examination.  The duty to assist is not a one-way street, and 
the veteran has failed to cooperate in developing his claim.  
Wood v. Derwinski, 1 Vet.App. 190 (1991).  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claim, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet.App. 396 (1997).  
Refusing to be examined after reporting for a VA examination 
is no different from failing to report to an examination.  
The veteran has provided no good cause for refusing to be 
examined by the VA, and this alone serves as a basis to deny 
his claim.  Id.  The Board will, nonetheless, adjudicate the 
merits of his claim.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran claims that his service-connected low back 
disorder is more disabling than reflected in the 40 percent 
rating currently assigned.  The Board observes that a higher 
rating is not in order under the rating criteria pertaining 
to limitation of motion of the lumbar spine (38 C.F.R. § 
4.71a, Diagnostic Code 5292) or lumbosacral strain (38 C.F.R. 
§ 4.71a, Diagnostic Code 5295), as the maximum rating under 
these diagnostic codes (assigned when there is severe lumbar 
spine limitation of motion or severe lumbosacral strain) is 
40 percent.

The veteran's low back disability involves disc disease.  He 
has been diagnosed as having degenerative disc disease and of 
having a small central disc herniation at L3-L4.  
Consequently, his service-connected back disorder may be 
rated as intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Code 5293.  Under this code, severe intervertebral 
disc syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The determinative issue in the instant case is whether the 
veteran's intervertebral disc syndrome symptomatology is 
pronounced or whether it is severe.  A review of the VA 
medical evidence shows that his condition does not meet the 
criteria for the next higher rating of 60 percent under Code 
5293 as his symptoms are not pronounced.  In this regard, the 
Board notes that although medical reports from 1991 to 1999 
show that the veteran has limitation of motion of the lumbar 
spine, has occasional muscle spasms of the back, and has 
complaints of low back pain which radiates into his lower 
extremities, the records demonstrate few objective abnormal 
neurological findings.  In 1991, the veteran was noted to 
have +2 deep tendon reflexes, his strength was full 
throughout, his sensation was intact and his bilateral 
straight leg raising was negative.  A 1991 nerve conduction 
test was normal.  Neurological findings in 1992 continued to 
show that the veteran's sensations were intact and that his 
motor strength was 5/5.  VA neurological examination in 
August 1992 was essentially negative with the exception that 
straight leg raising test was not normal.  However, the 
examiner stated that there was no evidence of any 
radiculopathy due to discogenic disease.  In 1994, the 
veteran had negative bilateral straight leg raising tests and 
he was noted to have only mild weakness in the left 
quadriceps.  

Following the veteran's low back surgery in March 1994, his 
back condition improved.  In May 1994, he reported being 
completely without back or lower extremity pain, weakness, or 
numbness.  In 1997, the veteran once again began to complain 
of low back pain which radiated into his left lower 
extremity.  A March 1997 VA examination noted the veteran 
denied a history of bladder or bowel dysfunction.  
Neurological examination at that time demonstrated 5/5 power 
in the quadriceps, hamstrings, tibialis anterior, and 
gastrocnemius muscles.  His deep tendon reflexes were 
symmetrical.  There were no sensory deficits.  The examiner 
reported that there were no objective neurological findings.  

Moreover, in 1999, the veteran denied having any bowel or 
bladder problem.  He also denied having any lower extremity 
weakness or numbness.  During this time, straight leg raising 
was negative, he had full power in the legs, and his knee and 
ankle jerks were 2+.  In addition, both his upper and lower 
extremities were intact to sensory, motor and reflexes.

As demonstrated above, the evidence does not show pronounced 
(60 percent) intervertebral disc symptoms as described in 
Code 5293.  There is no objective evidence of record showing 
that the veteran persistently experiences symptomatology such 
as sciatic neuropathy or diminished reflexes associated with 
disc disease.  While the medical records show, at times, 
muscle spasms of the lumbar spine and complaints of pain in 
the lower extremity, there have been very few abnormal 
neurological findings appropriate to the site of a diseased 
disc.  Even assuming worse intervertebral disc syndrome 
during flare-ups, and associated limitation of motion, the 
intervertebral disc syndrome is not shown to be more than 
severe in degree, with recurring attacks and intermittent 
relief, and such supports no more than a 40 percent rating 
under Code 5293. 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97. 

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine has been noted 
to be limited in motion; however, the lumbar spine is not 
ankylosed (fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis is 
not warranted.

Based on a comprehensive review of the record, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increase in the 40 percent rating for the 
low back disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a low back disorder is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 14 -


